Citation Nr: 1313222	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  03-19 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Joyner, Counsel
INTRODUCTION

The Veteran served on active duty from November 1981 to January 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in February 2003 and July 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to the benefits sought on appeal.  

In April 2008 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

When the case was most recently before the Board in February 2012, the issue of entitlement to service connection for a neck disability was denied and the two issues currently before the Board were remanded for additional development.


FINDINGS OF FACT

1.  The Veteran's current right shoulder disability is not causally or etiologically related to active service, including the motor vehicle accident in December 1990.

2.  The Veteran's current left knee disability is not causally or etiologically related to active service, including the motor vehicle accident in December 1990.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  A left knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Letters dated in December 2001, March 2004, March 2006, November 2006, and March 2009 satisfied the duty to notify provisions.  The March 2006 and March 2009 letters included proper notice to the Veteran regarding the regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the March 2006 and March 2009 letters, which contained the notice regarding disability ratings and effective dates, were sent after the initial unfavorable decisions by the Agency of Original Jurisdiction (AOJ) in February 2003 and July 2004, following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the claims most recently in a February 2013 supplemental statement of the case.  As such, there was not prejudice to the Veteran concerning the timing of these notice elements.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect). 

VA examinations were conducted in May 2002, April 2009, and July 2009, and VA opinions were obtained in December 2010, February 2012, and December 2012.  The Veteran has not argued, and the record does not reflect that, when considered together, these examinations or opinions were inadequate for rating purposes.  The Board finds that collectively the examinations and opinions were adequate because they were based on an examination of the Veteran, to include discussion of his complaints and symptoms, and contained medical opinions with adequate rationales predicated on a thorough review of the claims file.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2012) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked. In this case, the Veteran was assisted at the Board hearing by an accredited representative from the Texas Veteran's Commission.  During the Veteran's hearing, the VLJ and the Veteran's representative asked the Veteran questions to ascertain the extent of any in-service event and/or symptoms.  They also asked questions regarding current treatment.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his service connection claims.  Although the Veterans Law Judge did not advise the Veteran, during the hearing, of the elements of the claims that were lacking to substantiate a finding of service connection, the Board finds that this omission was harmless because notice of the criteria for a grant of service connection was given to the Veteran, before the hearing, in the March 2004 and November 2006 VCAA letters, and in the statement of the case and the October 2006 supplemental statement of the case.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its March 2009, August 2010 and February 2012 remands.  In addition to seeking an appropriate VA examination to determine the nature and etiology of any right shoulder and left knee disability, the March 2009 remand specifically instructed the RO/AMC to obtain necessary authorization and identifying information from the Veteran regarding his claim with Workers Compensation for which he was receiving treatment, and to obtain the identified records.  The AMC then sent the Veteran a letter in March 2009 requesting the Workers Compensation information.  The Veteran did not respond to this letter and he did not supply the necessary authorization forms in order for VA to obtain these records.  The August 2010 and February 2012 remands instructed the RO/AMC to obtain addendum opinions from the July 2009 VA examiner.  The Board finds that the RO has complied with the Board's instructions and that together, the July 2009, December 2010, February 2012, and December 2012 VA examination and opinion reports substantially comply with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed more thoroughly below, the Veteran is not diagnosed with a right shoulder or left knee disability, such as arthritis, which is recognized as a chronic disability in 38 C.F.R. § 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the holding in Allen; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

Right Shoulder

The Veteran contends that service connection is warranted for a right shoulder disability because he injured his shoulder during a motor vehicle accident in service.  

The service treatment records reveal that in April 1986 the Veteran was seen for complaints of right shoulder pain.  The examiner noted tender muscles on the right lateral aspect supra scapular.  The diagnosis was myalgia.  A July 1986 service treatment record reflects that the Veteran had tenderness to the right trapezius above the scapular level.  There was minimal swelling of the area.  Range of motion of the shoulders was good.  The assessment was trigger point right trapezius.  An April 1989 service treatment record notes that the Veteran was seen for right shoulder pain.  He denied any history or injury.  It was noted that the shoulder had been painful for a month.  Examination revealed that the right shoulder had full range of motion without pain.  There was tenderness to palpation along the mid muscle of the right trapezius muscle.  The muscle was tight.  The impression was muscle strain, right trapezius.  A December 1990 service treatment record reflects that the Veteran was involved in a motor vehicle accident which resulted in soreness of the right shoulder area.  Examination revealed right subclavicular tenderness.  There was no crepitance and the right shoulder had full range of motion.  X-ray studies of the right shoulder were normal.  The Veteran was told to take Tylenol for pain and to follow up as needed.  The September 1991 report of medical history reflects that the Veteran denied painful or "trick" shoulder.  An October 1991 short form separation examination does not reflect any right shoulder complaints or findings.

An August 1992 VA examination report notes that the Veteran did not complain of any right shoulder problems.

A June 1995 VA treatment record reflects that the Veteran was seen for complaints of shoulder pain of two days duration.  The Veteran indicated that he works with heavy mail bags for the U.S. Postal Service.  The Veteran indicated that he had no trauma but noted the pain two days earlier.  Examination revealed decreased backward motion in the right shoulder.  There was tenderness in the posterior shoulder.  The diagnosis was musculoskeletal pain.  

A November 2001 VA treatment record notes that objective examination revealed full strength in the shoulders.  

A May 2002 VA examination report notes that the Veteran reported having the same problem in both shoulders, and he feels that it is all the result of the motor vehicle accident in service in 1990.  On examination he had an extreme degree of limitation of shoulder motion.  It was noted that he is unable to do any kind of overhead work with his upper extremities.  The examiner opined that the Veteran's limitation of motion in the shoulders is highly likely related to the motor vehicle accident in service if the Veteran had a neck injury.  The examiner noted that neither the claims file nor the service treatment records were available to review.  A June 2002 MRI of the right shoulder showed tendonosis and rotator cuff tear.  A June 2002 X-ray study of the right shoulder was within normal limits.

An August 2002 VA treatment record notes that there was full range of motion of the shoulders.  There was no bony, acromioclavicular joint, coracoid, bicepital groove, or subacromial tenderness or apprehension.  There were no impingement signs.

At the Veteran's January 2004 Decision Review Officer hearing the Veteran testified that he fell down a stairwell in service and hurt his right shoulder.  He also stated that he injured his right shoulder in a motor vehicle accident in service.  He also testified that he filed a Workers Compensation Claim regarding his shoulders.  He stated that it was granted and he was in treatment.  He stated that his right shoulder was aggravated by his job, and that he did not re-injure his right shoulder at work.  

An April 2008 letter from a private physician, Dr. Shade, notes that the Veteran's military record reveals treatment for neck pain in September 1983.  It was noted that the Veteran stated that he was involved in a head-on motor vehicle accident in December 1990 during active service.  He stated that he was treated for neck and shoulder pain.  He also stated that the shoulder problem was aggravated by his present job.  It was also noted that he underwent shoulder surgery in 2004 and 2005 to repair a rotator cuff.  Dr. Shade indicated that the accident in December 1990 is causally related to the present shoulder condition.  

An April 2009 VA examination report notes that the Veteran's right shoulder condition is a result of his referred pain from his cervical spine, and is not the result of any intrinsic shoulder pathology.  

A December 2010 VA opinion report notes that the in-service post motor vehicle accident emergency room note reflects complaints of right shoulder pain located below the right clavicle.  The X-rays were negative and a diagnosis of right shoulder contusion was made.  The examiner indicated that there is no evidence of further care in regard to the right shoulder.  The examiner also pointed out that the Veteran served an additional year without further complaints or treatment for the shoulder.  As such, the examiner opined that chronicity cannot be established during active service.  The examiner concluded that the Veteran's right shoulder condition is less likely than not related to the motor vehicle accident in service.

The February 2012 VA opinion report reflects that the Veteran was seen in service in April 1989 for right trapezius pain after paying softball.  The examiner stated that the diagnosis was right trapezius strain, but there was no evidence of an intrinsic or intra-articular shoulder condition.  The examiner also noted that in July 1986 the Veteran was seen for right trapezius pain.  The diagnosis was right trapezius trigger point.  A December 1990 service treatment record notes that following a motor vehicle accident, the Veteran had subclavicular soreness with full range of motion of the right shoulder.  X-rays were normal.  A diagnosis was contusions after motor vehicle accident.  The examiner opined that there is no evidence in the record of an intrinsic/intra-articular shoulder condition; instead, the record is limited to an acute trapezius condition that resolved and the soreness related to the motor vehicle accident, which also resolved.  The separation examination is negative for any right shoulder complaints.  It was further noted that the post-service medical evidence from June 1998 reflects complaints of shoulder pain for two days while lifting heavy mail bags at the Post Office.  The examiner opined that the Veteran's right shoulder condition is not related to the motor vehicle accident during service, the acute complaints of right trapezius pain , or the his military service in general.  The examiner stated that the shoulder conditions in service were temporary conditions that resolved prior to discharge, and any subsequent right shoulder problem that developed is not related to the minor conditions diagnosed during active service.

The December 2012 VA examination report notes that there is nothing in the currently accepted, peer reviewed, credible, and authoritative orthopedic literature that demonstrates that carpal tunnel syndrome or a fracture distal to the shoulder will cause a secondary intrinsic shoulder condition, with or without surgery for the conditions.  The examiner opined that the right shoulder condition is not secondary to the fracture, carpal tunnel syndrome or any subsequent surgery for these conditions.  The examiner also stated that there is no evidence of aggravation of the right shoulder due to the aforementioned conditions.

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a right shoulder disability.  In this regard, there is evidence of complaints of right shoulder pain during service, and although the Veteran was diagnosed with myalgia and muscle strain of the right trapezius in service, X-rays of the right shoulder in December 1990 were normal.  Moreover, no right shoulder complaints or findings were noted at the time of service separation.  In fact, the Veteran specifically denied right shoulder problems at separation. 

The first post-service medical evidence of right shoulder complaints is dated in June 1995.  The June 1995 VA treatment record reflects that the Veteran was seen for complaints of shoulder pain of two days duration.  The Veteran indicated that he did not injure his shoulder; but, he stated that he works with heavy mail bags for the U.S. Postal Service.  The diagnosis was musculoskeletal pain.  

The Board recognizes that at the May 2002 VA examination the Veteran indicated that he had the same problem in both shoulders, and that he felt it was due to the motor vehicle accident in service.  He does not allege any post-service treatment for such at any time earlier than the record shows, and the first objective evidence of a right shoulder disability was from the MRI in June 2002, which revealed tendonosis and rotator cuff tear.

The Veteran is competent to provide lay evidence concerning continuity of symptoms after service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)  ('although interest may affect the credibility of testimony, it does not affect competency to testify').  Therefore, although the Veteran is competent to report ongoing symptoms since service, neither tendonosis nor a rotator cuff tear was actually found during service or until approximately 10 years later, and the Veteran is not competent to render a diagnosis of tendonosis or rotator cuff tear or relate the etiology of either diagnosis to active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins).  In this case, although the Veteran is competent to report that he experienced right shoulder pain since service, he has not actually alleged such ongoing symptomatology.  In any event, he is not competent to state that this symptomatology is tendonosis or rotator cuff tear, as that is a determination to be made through specialized testing performed by someone with medical expertise.  Thus, the Board cannot assign any significant weight to the Veteran's lay assertions about a diagnosis or etiology of his currently diagnosed right shoulder disability. 

With regard to the medical opinions of record, the Board notes that the May 2002 VA examiner opined that the Veteran's severe limitation of motion in the shoulders could very well result from an old motor vehicle accident if he had a neck injury.  However, the Board notes that the examiner did not have access to the Veteran's claims file or his service treatment records.  As such, the Board accords no probative value to this opinion because it was based on an inaccurate factual background.  Namely, the rationale for the opinion is that the Veteran had a neck injury at the time of the motor vehicle accident in service.  Importantly, the objective evidence of record shows that the Veteran did not suffer a neck injury during the motor vehicle accident during service.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993) (The Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  Thus, the Board affords this opinion no probative value.

The Board has also considered the April 2008 letter from Dr. Shade, which is in favor of the claim.  Specifically, the April 2008 letter states that the service treatment records were reviewed, and they showed evidence of neck pain in September 1983 and lower back treatment in March 1986.  The letter goes on to state that the Veteran also stated that he was involved in a head-on motor vehicle accident in December 1990 and was treated for neck and shoulder pain.  The Veteran further stated that his shoulder problem is aggravated by his present job.  Dr. Shade indicated that the Veteran's current shoulder condition is causally related to the motor vehicle accident in December 1990.  Although Dr. Shade concluded that the current shoulder disability is caused by the in-service motor vehicle accident, the Board notes that Dr. Shade did not address the December 1990 negative X-ray findings of the right shoulder during service, nor did he address the absence of any findings or complaints of arthritis at service separation.  Finally, Dr. Shade did not provide any rationale for his opinion. 

The Board notes that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Accordingly, the Board concludes that the April 2008 private medical opinion is of limited probative value and is not sufficient to raise a reasonable doubt.

In contrast, the Board finds that the opinions of the December 2010 and February 2012 VA examiner are more complete in that they addresses the negative right shoulder X-rays after the Veteran's in-service motor vehicle accident, and the lack of further complaints or findings regarding the Veteran's right shoulder during the remainder of service.  These are the bases for the VA examiner's opinions against the claim.  Because these reasons, which are substantiated by the evidentiary record, were not taken into account by the April 2008 private physician, the Board accords more probative value to the December 2010 and February 2012 VA examiner' s opinion.

In sum, the service treatment records do not establish the presence of a right shoulder disability, and the evidence does not suggest ongoing symptomatology of any right shoulder disability since service.  Although the first evidence of right shoulder complaints since service separation was approximately three years later, at that time the Veteran indicated that his right shoulder had only hurt for two days and he did not relate the shoulder pain in any way to military service.  Finally, the competent medical evidence on point is against the claim.  As such, service connection on a direct basis is denied.

The Board notes that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Regarding the claim on a secondary basis, the Board notes that the Veteran has not made any allegations regarding secondary service connection, and there is only one medical opinion of record, and it is against the claim.  The December 2012 VA opinion report indicates that there is no currently accepted peer reviewed credible and authoritative orthopedic literature that demonstrates that carpal tunnel syndrome or a fracture distal to the shoulder will cause a secondary intrinsic shoulder condition, with or without surgery for the conditions.  Therefore, the examiner opined that the right shoulder condition is not secondary to the Veteran's service-connected fracture of the right navicular joint or carpal tunnel syndrome, or his subsequent surgery for these conditions.  The examiner also opined that there is no evidence of aggravation of the right shoulder due to the aforementioned conditions.  Based upon this evidence, and the lack of any evidence, either lay or medical, in favor of the claim on a secondary basis, the Board finds that service connection on a secondary basis is also not warranted.

For the foregoing reasons, the claim for service connection for a right shoulder disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A.  
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Left Knee

The Veteran contends that he is entitled to service connection for a left knee disability.  He has indicated that he had a few falls in service and hurt his knees.

The service treatment records reflect that in August 1989 the Veteran was seen for a left knee injury which had occurred two weeks earlier.  The Veteran ran into someone and injured his left patella.  Objective examination revealed small soft tissue swelling and left patella point tenderness on the patella.  The knee was stable.  There was no laxity or crepitus.  The assessment was bruise of patella and underlying tissue.  The December 1990 service treatment record reflecting that the Veteran was involved in a motor vehicle accident indicates that he had mild abrasions on both knees.  A September 1991 report of medical history reflects that the Veteran denied having or having had a trick or locked knee.  An October 1991 short service separation examination record reflects no left knee problems.  

An August 1992 VA examination report notes that the Veteran did not complain of any left knee problems.  

The July 2009 VA examination report notes that the Veteran stated that he began noticing left knee pain about two years earlier.  He had no known injury that he can recall.  The diagnosis was left knee chondromalacia.  The examiner opined that the Veteran's currently complaints of left knee pain are less likely than not related to his in-service motor vehicle accident.  The examiner noted that the service treatment records were reviewed in detail; however, there is no mention of knee pain or injury and the Veteran admitted that his left knee started to hurt in about 2007 with insidious onset of pain.  The examiner felt that this is more likely related to attrition and aging.  
A December 2010 VA examination report notes that the Veteran's claims file was thoroughly reviewed, to include private treatment records.  The examiner noted that there was no treatment in the service treatment records for a left knee condition.  The examiner noted that following the motor vehicle accident in service there was evidence of complaints of left knee pain.  The examiner opined that based upon the available evidence the Veteran's left knee condition is not related to military service, including the motor vehicle accident.

The February 2012 VA opinion report notes that there was an episode of left knee pain in the service treatment records, dated in August 1989.  The examiner pointed out that the examination was negative for any intrinsic knee condition.  There was no evidence of any further complaints of treatment.  The examiner also noted that as a result of the motor vehicle accident in December 1990 the Veteran was noted to have bilateral knee abrasions.  However, the examiner also noted that there was no evidence of complaints of knee pain or further treatment.  As such, chronicity of a knee condition cannot be established.  Moreover, the Veteran's separation examination was negative for any left knee abnormalities.  The examiner opined that the Veteran's left knee condition is less likely than not related to the one treatment noted in the service treatment records or to the abrasions noted at the time of evaluation following a motor vehicle accident.  There is a notation of the Veteran having a complaint of left knee pain  when the Veteran was seen many years after discharge following his motor vehicle accident in 1990 but the examiner felt that the record does not bear this out.  The February 2012 VA medical opinion report notes that the Veteran had no residuals from his left knee bruise during active service, and there was no indication of any ongoing condition resulting from his left knee bruise.  Therefore, the examiner found these to be temporary knee conditions that had resolved prior to his discharge, and any subsequent problems that developed in his left knee is not related to the minor conditions that were diagnosed while on active service.

The December 2012 VA examination report notes that there is nothing in the currently accepted, peer reviewed, credible, and authoritative orthopedic literature that demonstrates that pes planus or a left great toe condition will cause intrinsic conditions of a left knee.  The examiner opined that the left knee condition is not secondary to his service-connected pes planus or left great toe condition.  The examiner also opined that there is no evidence that the left knee is aggravated by the service-connected pes planus or left great toe condition.

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a left knee disability.  In this regard, there is evidence of complaints of left knee pain during service.  Specifically, the Veteran was diagnosed with mild abrasions and bruised right patella.  However, there were no follow-up complaints and no left knee complaints or findings were noted at the time of service separation.  In fact, the Veteran specifically denied knee problems at separation. 

The first post-service medical evidence of left knee complaints is from the July 2009 VA examination report, which notes that the Veteran stated that he began noticing left knee pain about two years earlier.  This would place the first post-service evidence of left knee complaints in 2007, which is approximately fifteen years after service separation.   

The Board notes that all of the medical opinions of record are against the Veteran's claim.  Notably, the July 2009 examiner opined that the Veteran's currently complaints of left knee pain are less likely than not related to his in-service motor vehicle accident.  The examiner noted that the service treatment records were reviewed in detail; however, there is no mention of knee pain or injury and the Veteran admitted that his left knee started to hurt in about 2007 with insidious onset of pain.  The examiner felt that that the Veteran's current left knee problems are more likely related to attrition and aging.  Moreover, the February 2012 VA opinion report notes that there was an episode of left knee pain in the service treatment records, dated in August 1989.  The examiner pointed out that the examination was negative for any intrinsic knee condition.  There was no evidence of any further complaints of treatment.  The examiner also noted that as a result of the motor vehicle accident in December 1990 the Veteran was noted to have bilateral knee abrasions.  However, the examiner also noted that there was no evidence of complaints of knee pain or further treatment.  As such, chronicity of a knee condition cannot be established.  Additionally, the Veteran's separation examination was negative for any left knee abnormalities.  The examiner opined that the Veteran's left knee condition is less likely than not related to the one treatment noted in the service treatment records or to the abrasions noted at the time of evaluation following a motor vehicle accident.  There is a notation of the Veteran having a complaint of left knee pain  when the Veteran was seen many years after discharge following his motor vehicle accident in 1990 but the examiner felt that the record does not bear this out.  The February 2012 VA medical opinion report notes that the Veteran had no residuals from his left knee bruise during active service, and there was no indication of any ongoing condition resulting from his left knee bruise.  Therefore, the examiner found these to be temporary knee conditions that had resolved prior to his discharge, and any subsequent problems that developed in his left knee is not related to the minor conditions that were diagnosed while on active service.

The Board points out that the Veteran is competent to provide lay evidence concerning continuity of symptoms after service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)  ('although interest may affect the credibility of testimony, it does not affect competency to testify').  Therefore, although the Veteran is competent to report ongoing symptoms since service, he actually did not report any continuity of symptoms.  In fact, the opposite is true.  The Veteran first reported left knee problems at the July 2009 VA examination, stating that they began just two years earlier, with no mention of service.  Moreover, the Veteran is not competent to render a diagnosis of chondromalacia or relate its etiology to active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins).  Thus, the Board cannot assign any significant weight to the Veteran's lay assertions about a diagnosis or etiology of his currently diagnosed left knee disability. 

In sum, the service treatment records do not establish the presence of a chronic left knee disability, there is no evidence of ongoing symptomatology of any left knee disability since service, the first evidence of left knee complaints since service separation is from the July 2009 VA examination, at which time the Veteran stated the pain began two years earlier, and the only medical opinion evidence on point is against the claim.  As such, service connection on a direct basis is denied.

The Board notes that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Regarding the claim on a secondary basis, the Board notes that the Veteran has not made any allegations regarding secondary service connection, and there is only one medical opinion of record, and it is against the claim.  The December 2012 VA opinion report indicates that there is no currently accepted, peer reviewed, credible and authoritative orthopedic literature that demonstrates that pes planus or a left great toe condition will cause an intrinsic knee condition.  Therefore, the examiner opined that the left knee condition is not secondary to the Veteran's service-connected pes planus or left great toe condition.  The examiner also opined that the left knee disability is not aggravated by the service-connected pes planus or left great toe condition.  Based upon this evidence, and the lack of any evidence, either lay or medical, in favor of the claim on a secondary basis, the Board finds that service connection on a secondary basis is also not warranted.

For the foregoing reasons, the claim for service connection for a left knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A.  
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a left knee disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


